447 F.2d 990
Frank M. RICH, Appellant,v.UNITED STATES of America, Appellee.
No. 11619.
United States Court of Appeals, Fourth Circuit.
June 13, 1968.

PER CURIAM.


1
Frank M. Rich, a federal prisoner, seeks to appeal an order of the District Court (Hoffman, J.) denying his motion to vacate sentence under 28 U.S.C. 2255.  In 1958 Rich was convicted by a jury of kidnapping and was sentenced to life imprisonment.  On appeal, this court affirmed.  Rich v. United States, 261 F.2d 536 (4th Cir.) cert. den. 359 U.S. 946, 79 S.Ct. 731, 3 L.Ed.2d 678 (1958).


2
In 1963 Rich petitioned the District Court for 2255 relief, raising some new issues and repeating many raised in his direct appeal.  The district judge appointed counsel, and, after several pretrial conferences, the issues were limited to four:


3
(1) Was court appointed counsel adequate at trial;


4
(2) Was there an adequate record on appeal;


5
(3) Was Rich prejudiced by permitting the jury to separate at trial; and


6
(4) Did the court err by propounding certain voir dire questions?


7
In July of 1965 the court summoned the surviving jurors and held a hearing on the third issue raised.  Eleven jurors were gathered, and were each questioned by Rich's attorneys.


8
Then, in July of 1966, Rich was given a full hearing on the balance of his contentions, and, in a lengthy opinion, 330 F.Supp. 949, the district court denied relief.  We have reviewed the transcripts of both hearings, of Rich's trial, and of various mesne proceedings Connected with this litigation and agree that relief was properly denied for the reasons stated in the opinion of the District Court.


9
The appeal is dismissed.